Case 2:20-cv-00168-JLB-NPM Document 50 Filed 07/23/21 Page 1 of 3 PageID 444




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

RONALD TONGE,

             Plaintiff,

v.                                              Case No. 2:20-cv-168-JLB-NPM

NOVARTIS PHARMACEUTICALS
CORPORATION,

             Defendant.


                                      ORDER

      Plaintiff Ronald Tonge is a former user of Tasigna, a cancer drug produced

and sold by Defendant Novartis Pharmaceuticals Corporation (“Novartis”). He has

moved to stay this case pending resolution of his counsel’s motion to transfer

Tasigna cases to an MDL in the Southern District of Illinois. (Doc. 46.) Novartis

opposes the stay. (Doc. 47). After carefully considering both parties’ positions, the

Court will err on the side of caution and grant a stay.

                                     DISCUSSION

      Under JPML Rule of Procedure 2.1(d), filing a motion to transfer with the

MDL Panel does not limit a court’s pretrial jurisdiction and does not affect or

suspend any pretrial proceedings. “In other words, a district judge should not

automatically stay discovery, postpone rulings on pending motions, or generally

suspend further rulings upon a parties’ motion to the MDL Panel for transfer and

consolidation.” Rivers v. Walt Disney Co., 980 F. Supp. 1358, 1360 (C.D. Cal. 1997).

Nevertheless, “[c]ourts frequently grant stays pending a decision by the MDL Panel
Case 2:20-cv-00168-JLB-NPM Document 50 Filed 07/23/21 Page 2 of 3 PageID 445




regarding whether to transfer a case.” Good v. Prudential Ins. Co. of Am., 5 F.

Supp. 2d 804, 809 (N.D. Cal. 1998).

      “[T]he power to stay proceedings is incidental to the power inherent in every

court to control the disposition of the causes on its docket with economy of time and

effort for itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248,

254 (1936). When considering a motion to stay pending a transfer motion to the

JPML, district courts typically consider three factors: “(1) potential prejudice to the

non-moving party; (2) hardship and inequity to the moving party if the action is not

stayed; and (3) the judicial resources that would be saved by avoiding duplicative

litigation if the cases are in fact consolidated.” Rivers, 980 F. Supp. at 1360 (citing

Am. Seafood, Inc. v. Magnolia Processing, Inc., No. CIV. A. 92-1030, 1992 WL

102762, at *1–2 (E.D. Pa. May 7, 1992)).

      Mr. Tonge argues that he will suffer hardship absent a stay because Novartis

has noticed depositions of himself and his treating physicians, and he cannot defend

these depositions absent “complete production” from Novartis. (Doc. 46-2 at 4.)

This “complete production” is supposedly part of a “global discovery dispute between

all Tasigna plaintiffs and Novartis” and includes “Novartis’s communications and

marketing efforts with respect to [Mr. Tonge’s] prescribing physician.” (Id. at 3–4.)

If a stay is not granted, Mr. Tonge claims that he “will be forced to file a motion to

compel immediately.” (Id.) Mr. Tonge also limits his request to a stay of less than

sixty days from the date of his original motion because he anticipates the JPML will

issue a decision on the motion to transfer in August. (Id. at 3.)




                                            2
Case 2:20-cv-00168-JLB-NPM Document 50 Filed 07/23/21 Page 3 of 3 PageID 446




      Conversely, Novartis claims that a stay would be prejudicial because

depositions for Mr. Tonge’s treating physicians “have been scheduled and confirmed

for August and early September 2021.” (Doc. 47 at 2.) Accordingly, a stay would

prejudice Novartis “because it would lead to a cancellation of previously scheduled

depositions.” (Id. at 3.) This, in turn, may threaten Novartis’s “ability to prepare

and present its defenses in line with the deadlines outlined in the Scheduling

Order, including the expert disclosure deadline in November 2021.” (Doc. 47 at 9.)

      Having carefully considered the parties’ arguments, the Court believes that

one side will inevitably suffer some prejudice regardless of how the Court rules.

Ultimately, however, the Court believes that the potential hardship for Mr. Tonge

outweighs any prejudice to Novartis. If the marketing materials Mr. Tonge refers

to are indeed part of a “global” discovery dispute, the Court will err on the side of

not making an inconsistent ruling with respect to discovery of the same material,

which would waste judicial resources. If Novartis feels that it can no longer comply

with the deadlines in the Court’s scheduling order, the Court would be amenable to

modifying those deadlines as necessary. Accordingly, it is ORDERED:

      1.     Mr. Tonge’s motion to stay (Doc. 46) is GRANTED.

      2.     This case is STAYED until August 23, 2021 or until the JPML issues

             its ruling, whichever first occurs.

      ORDERED in Fort Myers, Florida, on July 23, 2021.




                                           3
